DETAILED ACTION
Claims 21-32 and 34-41 are pending and currently under review.
Claims 1-20 and 33 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2020 has been entered.

Response to Amendment
The amendment filed 11/17/2020 has been entered.  Claims 21-32 and 34-41 remain(s) pending in the application.

Claim Rejections - 35 USC § 112
Claims 21-32 and 34-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-28, 30, 32, and 34-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2002/0041819) in view of Hard (US 4,722,756), ASM Handbooks (1991, Heat treating in vacuum furnaces and auxiliary equipment), and Venigalla (US 7,803,235), and alternatively over the aforementioned prior art and in further view of Miller et al. (US 2008/0271779).
Regarding claim 21, Kumar et al. discloses a method of making sputtering targets from non-spherical metal powders [abstract, 0007, 0017]; wherein said 
Kumar et al. further teaches obtaining the Ta powder through an initial process of deoxidation of a Ta hydride powder.  Said process includes the steps of providing a Ta hydride powder within a vacuum chamber, wherein said 
Although the examiner recognizes that Kumar et al. expressly discloses a specific embodiment wherein the initial mass of metal powder and scavenging metal are blended together, the examiner submits that it would have been obvious to modify the method of Kumar et al. to arrive at the instantly claimed limitation of locating the scavenging metal away from the initial metal powder mass such that they are not blended together in view of the prior art.  Specifically, Hard discloses a method of deoxidizing Ta powder material [abstract]; wherein the getter material during deoxidation does not have to be in physical contact with the Ta material, or said getter material can be in the form of a sheet or sponge and merely be in close proximity to the Ta material [col.3 In.7-13].  Said method of Hard provides an advantage over deoxygenation methods that rely on blending of the Ta and alkaline earth metal powders in that 
Kumar et al. further teaches vacuum heat treatment for deoxidation as stated previously, and does not expressly teach that deoxidation heating is performed in an inert gas above atmospheric pressure as claimed.  However, ASM Handbooks discloses that vacuum heat treatment and heat treatment in protective gas atmosphere above atmospheric pressure are both known means for heat treating material in non-reactive environments [p.492 col.1&3, table1].  In other words, vacuum heating and inert gas heating above atmospheric pressure are art-recognized equivalents that are both similarly useful for the purpose of processing materials in a protective environment, such that it would have been 
Kumar et al. in view of others above do not expressly teach the further steps of controllably re-introducing oxygen by reducing pressure, introducing inert gas and air incrementally, and repeating the above steps one or more times as claimed.  However, the examiner submits that this feature would have been obvious in view of the prior art.  Specifically, Venigalla discloses that it is known to passivate Ta powders to form a passive oxide coating after deoxidation by evacuating a container vessel (ie. reducing pressure) [0009, 0026] and performing controlled venting/exposure to a mixture of inert gas, oxygen, and nitrogen (ie. air) in a gradual or step-wise manner up to 760 torr (ie. atmospheric pressure) [0004, 0006, 0010, 0026].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned prior art by including a passivation process as disclosed by Venigalla such that a passive oxide coating can be formed.
Kumar et al. does not expressly teach that the hot isostatic pressing results in a densified mass having a random and uniform crystallographic texture as claimed.  However, the examiner submits that this feature have been expected in the hot isostatic pressing method of Kumar et al.  See MPEP 2112.  Specifically, the instant specification discloses obtaining the claimed microstructure by hot isostatic pressing the claimed metal powder at 100 to 300 
Kumar et al. discloses hot isostatic pressing parameters at 40,000 Ib/in2 (approximately 275 MPa) at 1400 degrees C for 4 hours, which falls within the aforementioned parameters [0087].  Therefore, since Kumar et al. discloses a similar metal powder material as explained above, as well as an anticipatory hot isostatic pressing step, similar microstructural properties relative to that as claimed would have been expected to be present in the disclosure of Kumar et al.  
Alternatively, Kumar et al. does not expressly teach achieving a random and uniform crystallographic texture as claimed.  Miller et al. discloses a refractory sputtering target [abstract]; wherein said target has a uniform and random grain structure throughout the entire body of the target such that a high quality manufacture can be achieved [abstract, 0002-0005].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Kumar et al. and Hard by specifically obtaining a random and uniform crystallographic texture as claimed such that a high quality manufacture can be obtained, as disclosed by Miller et al.
Regarding claim 22 and 40, the aforementioned prior art discloses the method of claim 21 (see previous).  Kumar et al. further discloses that the metal material is Ta [abstract, 0011].
Regarding claims 23-24, the aforementioned prior art discloses the method of claim 21 (see previous).  Kumar et al. further discloses that the Ta 
Regarding claims 25-26, the aforementioned prior art discloses the method of claim 21 (see previous).  Kumar et al. does not expressly teach an alkaline earth metal inclusion as claimed.  However, the examiner submits that the instantly claimed inclusion range refers merely to an impurity level of alkaline earth metal, such that the naturally expected impurities of the Ta powder of Kumar et al. would naturally be expected to include alkaline earth elements in an amount that overlaps with that of the instant claim.  See MPEP 2144.05(I) & MPEP 2145(II).
Regarding claims 27-28 and 30, the aforementioned prior art discloses the method of claim 21 (see previous).  As stated previously, Kumar et al. discloses an average particle size distribution of less than 150 micrometers, which is considered to further overlap with the instantly claimed ranges.  See MPEP 2144.05(I).  Specifically, the disclosure of at least 50 percent of particles being less than 150 micrometers by Kumar et al., as would have been reasonably recognized by one of ordinary skill, is reasonably considered to overlap with the claimed ranges wherein the term “about” is recited such that values below and above the claimed values can be reasonably included.
Regarding claim 32, the aforementioned prior art discloses the method of claim 21 (see previous).  Kumar et al. does not expressly teach a microstructure 
Regarding claim 34, the aforementioned prior art discloses the method of claim 21 (see previous).  Kumar et al. further discloses that the initial Ta hydride material prior to deoxidation has an oxygen inclusion of less than about 1000 ppm [0042].  The examiner considers the overlap between the disclosed oxygen inclusion of Kumar et al. and that of the instant claim to be prima facie evidence of obviousness.  See MPEP 2144.05(I)
Regarding claim 35, the aforementioned prior art discloses the method of claim 21 (see previous).  Hard further discloses that the apparatus for deoxidation includes a tray including Ta to be deoxidized, wherein said tray has a depth of 1 cm [col.4 In.37-45].
Regarding claim 36, the aforementioned prior art discloses the method of claim 21 (see previous).  Kumar et al. further discloses Mg as the scavenging metal [0042].
Regarding claim 37, the aforementioned prior art discloses the method of claim 21 (see previous).  Although Kumar et al. further discloses Mg in the form 
Regarding claim 38, the aforementioned prior art discloses the method of claim 21 (see previous).  Kumar et al. further discloses heating at 950 degrees C for 2 hours for deoxidation, and Hard further discloses heating at 900 to 2500 degrees C, specifically at 1050 degrees C for 30 minutes [0076 & col.3 In.14-15, col.5 In.9-10].  The examiner notes that the overlap between the disclosed heating parameters of Kumar et al. and Hard is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 39, the aforementioned prior art discloses the method of claim 21 (see previous).  Kumar et al. does not expressly teach a microstructure as claimed.  However, as stated previously, since Kumar et al. discloses a similar powder material and substantially identical processing method, a similar microstructure relative to that as instantly claimed would appear to have been expected in the sputtering target of Kumar et al.  Alternatively, Miller et al. further 
Regarding claim 41, the aforementioned prior art discloses the method of claim 21 (see previous).  As stated previously, Kumar et al. discloses that the Ta powder can have an oxygen impurity level of less than 100 ppm [0011].  The examiner notes that the overlap between the disclosed oxygen impurity level of Kumar et al. and that of the instant claims is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Kumar et al. does not expressly teach an alkaline earth metal inclusion as claimed.  However, the examiner submits that the instantly claimed inclusion range refers merely to an impurity level of alkaline earth metal, such that the naturally expected impurities of the Ta powder of Kumar et al. would naturally be expected to include alkaline earth elements in an amount that overlaps with that of the instant claim.  See MPEP 2144.05(I) & MPEP 2145(II).  Furthermore, the examiner reasonably considers the embodiments of Kumar et al. wherein only refractory metal powder is utilized to meet the limitation of “consisting of…” since Kumar et al. is silent regarding any further inclusions in said embodiments [0018, 0082, 0087].  Thus, the examiner submits that the powder of Kumar et al. meets the claimed limitation of “consisting of…”
Claims 25-26 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. in view of others as applied to claim 21 above, and further in view of either one of Sato et al. (US 2007/0240795) or Aimone et al. (US 2006/0032735).
Regarding claims 25-26, the aforementioned prior art discloses the method of claim 21 (see previous).  The aforementioned prior art does not expressly teach an alkaline earth metal inclusion as claimed.  However, the examiner submits that said inclusion would have been obvious over the disclosure of the prior art.  Sato et al. discloses a method for producing Ta sputtering targets [abstract]; wherein impurities such as Mg are limited to less than 50 ppm such that high purity can be obtained [0025-0026].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned prior art by including Mg, which is an alkaline earth metal as determined by the examiner, in an amount of less than 50 ppm such that high purity can be obtained.  Alternatively, Aimone et al. discloses a method of rejuvenating Ta sputtering targets [abstract, 0002]; wherein Mg impurity level in a starting powder is lowered to about 1 ppm through laser processing because Mg is a volatile element [0030, table 1].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned prior art by lowering Mg to about 1 ppm because Mg is a volatile element.
Regarding claim 41, the aforementioned prior art discloses the method of claim 21 (see previous).  As stated previously, Kumar et al. discloses that the Ta powder can have an oxygen impurity level of less than 100 ppm [0011].  The examiner notes that the overlap between the disclosed oxygen impurity level of Kumar et al. and that of the instant claims is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Furthermore, Sato et al. and Aimone et al. both disclose that it is desirable to limit the amount of Mg in the starting material 
Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. in view of others as applied to claim 21 above, and further in view of Fife et al. (US 6,592,740).
Regarding claim 37, the aforementioned prior art discloses the method of claim 21 (see previous).  The aforementioned prior art does not expressly teach that the scavenging metal is in the form of flakes as claimed.  Fife discloses a method of deoxidizing niobium oxide [abstract]; wherein the getter material is in a form having the most efficient surface area for reduction such as a flaked, angular, or nodular powder [col.2 In.54-60].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned combination by utilizing a flaked getter material because said form is the most efficient in terms of surface area for reduction of refractory materials, as disclosed by Fife.

Claims 21-30, 32, and 34-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michaluk et al. (US 2004/0141870) in view of Hard (US 4,722,756), evidenced by or in view of ASM Handbooks (1991, Heat treating in vacuum furnaces and auxiliary equipment), and further in view of Venigalla (US 7,803,235) and Dobrussin et al. (2004, Number of the futures of tantalum powders passivation).
Regarding claim 21, Michaluk et al. discloses a method of forming a sputtering target [abstract]; wherein said method includes the steps of encapsulating and subsequently hot isostatic pressing a metal refractory powder [abstract, 0037-0038].  The examiner submits that the method of hot isostatic pressing disclosed by Michaluk et al. naturally includes a hot isostatic pressing can for containing the powder material, which the examiner reasonably considers to meet the limitation of a container configured for defining at least a portion of a sputtering target.  See MPEP 2145(II).  Michaluk et al. further discloses an average particle size distribution of less than 200 micrometers, which is considered to overlap with the instantly claimed ranges of “at least 95 weight percent between about 10 to about 1000 micrometers and at least about 10 percent greater than about 150 micrometers” because: 1) the recitations of “about” are reasonably considered to allow for values above and below the claimed values, and 2) one of ordinary skill would reasonably consider the disclosed “average particle size distribution” of Michaluk et al. to refer to at least 50 percent of the particles being less than 200 micrometers, such that prima facie evidence of obviousness exists [0032].  See MPEP 2144.05(I).  The examiner notes that the aforementioned methods of Michaluk et al. do not include any subsequent thermomechanical processing after hot isostatic pressing, such that the limitation of being devoid of any step of substantially altering the initial crystallographic texture is reasonably considered to be met by 
Michaluk et al. further teaches obtaining the Ta powder through a process of deoxidation of an initial Ta powder [0059].  Said process includes the steps of providing an initial Ta powder within a vacuum chamber, wherein said chamber also includes a metal having a higher affinity for oxygen than Ta, and subsequent heating to a deoxidation temperature [0059-0060].  The examiner considers the aforementioned method of Michaluk et al. to reasonably meet the limitations of locating an initial mass of metal powder with a scavenging metal and heating to a scavenging temperature as claimed.  The examiner further submits that separation of the scavenging metal from the initial mass of metal powder would naturally be expected in the method of Michaluk et al. because said metal powder and scavenging metal would naturally have to be removed from the vacuum chamber and separated from each other in order to obtain the purified Ta powder of Michaluk et al. such that the claimed separation would naturally be expected to occur.  See MPEP 2145(II).  

Michaluk et al. further teaches that heat treatment for deoxidation is performed in an inert gas and vacuum [0060]; however, Michaluk et al. does not expressly teach a pressure above atmospheric pressure as claimed.  However, as evidenced by ASM Handbooks, the examiner submits that backfilling with inert Ar gas as disclosed by Michaluk et al. would naturally have resulted in a pressure above atmospheric pressure [table1].  Alternatively, discloses that vacuum heat treatment and heat treatment in protective gas atmosphere above atmospheric pressure are both known means for heat treating material in non-reactive 
Michaluk et al. in view of others above do not expressly teach the further steps of controllably re-introducing oxygen by reducing pressure, introducing inert gas and air incrementally, and repeating the above steps one or more times as claimed.  However, the examiner submits that this feature would have been obvious in view of the prior art.  Specifically, the examiner first notes that Michaluk et al. teaches nitride passivation instead of oxide passivation as claimed.  However, nitride passivation and oxide passivation are disclosed by Dobrussin et al. to both be useful means of passivating Ta powders [abstract].  In other words, Dobrussin et al. discloses nitride passivation and oxide passivation to be art-recognized equivalents that are both similarly useful for passivating Ta powder.  See MPEP 2143(I)(B) & MPEP 2144.06(II).  Therefore, it would have been obvious to substitute the nitride passivation of Michaluk et al. for oxide passivation as instantly claimed because it is obvious to substitute art-recognized equivalents recognized to be useful for similar purposes.  Venigalla further discloses that it is known to passivate Ta powders to form a passive oxide coating after deoxidation by evacuating a container vessel (ie. reducing pressure) 
Regarding claims 22 and 40, the aforementioned prior art discloses the method of claim 21 (see previous).  Michaluk et al. further discloses that the metal powder material is Ta [claim 3].
Regarding claims 23-24, the aforementioned prior art discloses the method of claim 21 (see previous).  Michaluk et al. further discloses an oxygen content in the powder of less than 100 ppm [0031].  The examiner notes that the overlap between the disclosed oxygen impurity level of Michaluk et al. and that of the instant claims is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claims 25-26, the aforementioned prior art discloses the method of claim 21 (see previous).  Michaluk et al. and Hard do not expressly teach an alkaline earth metal inclusion as claimed.  However, the examiner submits that the instantly claimed inclusion range refers merely to an impurity level of alkaline earth metal, such that the naturally expected impurities of the Ta powder of Michaluk et al. would naturally be expected to include alkaline earth elements in an amount that overlaps with that of the instant claim.  See MPEP 2144.05(I) & MPEP 2145(II).
Regarding claims 27-30, the aforementioned prior art discloses the method of claim 21 (see previous).  As stated previously, Michaluk et al. discloses an average particle size distribution of less than 200 micrometers, which is considered to further overlap with the instantly claimed ranges.  See MPEP 2144.05(I).  Specifically, the disclosure of at least 50 percent of particles being less than 200 micrometers by Michaluk et al., as would have been reasonably recognized by one of ordinary skill, is reasonably considered to overlap with the claimed ranges wherein the term “about” is recited such that values below and above the claimed values can be reasonably included.
Regarding claim 32, the aforementioned prior art discloses the method of claim 21 (see previous).  Michaluk et al. further discloses a grain size of less than 100 micrometers [0063].  The examiner notes that the disclosed grain size range of Michaluk et al. overlaps with that of the instant claim, which is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 34, the aforementioned prior art discloses the method of claim 21 (see previous).  Michaluk et al. further discloses that the initial Ta material prior to deoxidation has an oxygen inclusion of less than about 1000 ppm [0059].  The examiner considers the overlap between the disclosed oxygen inclusion of Michaluk et al. and that of the instant claim to be prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 35, the aforementioned prior art discloses the method of claim 21 (see previous).  Hard further discloses that the apparatus for 
Regarding claim 36, the aforementioned prior art discloses the method of claim 21 (see previous).  Michaluk et al. further discloses Mg as the scavenging metal [0059].
Regarding claim 37, the aforementioned prior art discloses the method of claim 21 (see previous).  Michaluk et al. and Hard do not expressly teach a flake form as claimed [0042 & col.3 In.12-13, respectively].  However, the examiner submits that the specific shape of the getter material is merely a matter of engineering design choice that would have been obvious to one of ordinary skill absent evidence that said shape was significant or patentably distinct. See MPEP 2144.04(IV)(B).  Therefore, absent persuasive evidence that a flake shape would have been particularly distinct or significant over powder shapes, the examiner cannot consider the instant claim to be unobvious over the aforementioned prior art.
Regarding claim 38, the aforementioned prior art discloses the method of claim 21 (see previous).  Michaluk et al. further discloses heating at 550 to 1150 degrees C for 60 minutes for deoxidation, and Hard further discloses heating at 900 to 2500 degrees C, specifically at 1050 degrees C for 30 minutes [0060 & col.3 In.14-15, col.5 In.9-10].  The examiner notes that the overlap between the disclosed heating parameters of Michaluk et al. and Hard is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 39, the aforementioned prior art discloses the method of claim 21 (see previous).  Michaluk et al. further discloses that the microstructure can be substantially void of textural banding [0064].
Regarding claim 41, the aforementioned prior art discloses the method of claim 21 (see previous).  As stated previously, Michaluk et al. discloses that the Ta powder can have an oxygen impurity level of less than 100 ppm [0031].  The examiner notes that the overlap between the disclosed oxygen impurity level of Michaluk et al. and that of the instant claims is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Michaluk et al. does not expressly teach an alkaline earth metal inclusion as claimed.  However, the examiner submits that the instantly claimed inclusion range refers merely to an impurity level of alkaline earth metal, such that the naturally expected impurities of the Ta powder of Michaluk et al. would naturally be expected to include alkaline earth elements in an amount that overlaps with that of the instant claim.  See MPEP 2144.05(I) & MPEP 2145(II).  Furthermore, Michaluk et al. is silent regarding any further inclusions with the exception of at least 10 ppm nitrogen [0032].  However, the examiner reasonably considers the aforementioned nitrogen inclusion to fall within impurity levels that would have naturally been expected to be present in the “one of more refractory metals” component as claimed.  See MPEP 2145(II).  Therefore, since Michaluk et al. is silent regarding any further inclusions, the examiner submits that the powder of Michaluk et al. meets the claimed limitation of “consisting of…”
Claims 25-26 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michaluk et al. (US 2004/0141870) in view of others as applied to claim 21 above, and further in view of either one of Sato et al. (US 2007/0240795) or Aimone et al. (US 2006/0032735).
Regarding claims 25-26, the aforementioned prior art discloses the method of claim 21 (see previous).  The aforementioned prior art does not expressly teach an alkaline earth metal inclusion as claimed.  However, the examiner submits that said inclusion would have been obvious over the disclosure of the prior art.  Sato et al. discloses a method for producing Ta sputtering targets [abstract]; wherein impurities such as Mg are limited to less than 50 ppm such that high purity can be obtained [0025-0026].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned prior art by including Mg, which is an alkaline earth metal as determined by the examiner, in an amount of less than 50 ppm such that high purity can be obtained.  Alternatively, Aimone et al. discloses a method of rejuvenating Ta sputtering targets [abstract, 0002]; wherein Mg impurity level in a starting powder is lowered to about 1 ppm through laser processing because Mg is a volatile element [0030, table 1].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned prior art by lowering Mg to about 1 ppm because Mg is a volatile element.
Regarding claim 41, the aforementioned prior art discloses the method of claim 21 (see previous).  As stated previously, Michaluk et al. discloses that the Ta powder can have an oxygen impurity level of less than 100 ppm [0031].  The 
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michaluk et al. (US 2004/0141870) in view of others as applied to claim 21 above, and further in view of Atkinson et al. (2000, Fundamental aspects of hot isostatic pressing: an overview).
Regarding claim 31, the aforementioned prior art discloses the method of claim 21 (see previous).  Michaluk et al. further discloses that hot isostatic pressing is performed up to a temperature of 0.7Th, or in the range of 550 to 1150 degrees C [0033, 0060].  The examiner notes that the overlap between the disclosed hot isostatic pressing temperature of Michaluk et al. and that of the .
Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michaluk et al. (US 2004/0141870) in view of others as applied to claim 21 above, and further in view of Fife et al. (US 6,592,740).
Regarding claim 37, the aforementioned prior art discloses the method of claim 21 (see previous).  The aforementioned prior art does not expressly teach that the scavenging metal is in the form of flakes as claimed.  Fife discloses a method of deoxidizing niobium oxide [abstract]; wherein the getter material is in a form having the most efficient surface area for reduction such as a flaked, angular, or nodular powder [col.2 In.54-60].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned combination by utilizing a flaked getter material because said form is the most efficient in terms of surface area for reduction of refractory materials, as disclosed by Fife.

Response to Arguments
Applicant's arguments, filed 11/17/2020, regarding the previous rejections over Kumar et al. and Michaluk et al. have been fully considered but they are not persuasive.
Applicant first argues that the prior art does not teach the newly amended limitations of claim 21.  In response, the examiner notes that applicants’ arguments are moot in view of the new rejections in view of ASM Handbooks, Venigalla, and Dobrussi et al.  
Applicant then argues that Kumar et al. and Michaluk et al., respectively, teach away from the newly amended limitations because Kumar et al. and Michaluk et al. both require vacuum heat treatment and because Michaluk et al. specifically requires nitride passivation, which are respectively different from heating in inert gas above atmospheric pressure and oxide passivation.  The examiner cannot concur.  Firstly, it is noted that in no way do Kumar et al. and Michaluk et al. teach away from or specifically criticize inert gas heat treatment or oxide passivation.  See MPEP 2141.02(VI).  Furthermore, the examiner cannot concur in view of the newly relied upon rejections which address these newly amended limitations.  Therefore, the examiner cannot concur with applicant absent concrete evidence to the contrary.

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576.  The examiner can normally be reached on usually M-F: 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS A WANG/Examiner, Art Unit 1734